16-3934
Longhui Huang v. Barr

                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.



        At a stated Term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York on the
29th day of May, two thousand nineteen.

Present:            RALPH K. WINTER,
                    ROSEMARY S. POOLER,
                               Circuit Judges.1

_____________________________________________________

LONGHUI HUANG,

                                 Petitioner,

                          v.                                                 16-3934

WILLIAM P. BARR, UNITED STATES ATTORNEY GENERAL,

                        Respondent.
_____________________________________________________

Appearing for Petitioner:        Gary J. Yerman, New York, N.Y.

Appearing for Respondent:        Victoria M. Braga, Trial Attorney, Office of Immigration
                                 Litigation, U.S. Department of Justice (Chad A. Readler, Acting


1
 Judge Robert W. Sweet, the Southern District of New York, sitting by designation, was a
member of the panel who heard oral argument in this case. Judge Sweet passed away during the
consideration of this matter. Therefore, this case is decided by the two remaining members of the
panel pursuant to Internal Operating Procedure E(b) of the Rules of the United States Court of
Appeals for the Second Circuit.
                               Assistant Attorney General, Civil Division, Cindy S. Ferrier,
                               Assistant Director, on the brief), Washington, D.C.

Petition for review of a decision of the Board of Immigration Appeals.

     ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the petition for review is DENIED.

        Petitioner Longhui Huang, a native and citizen of the People’s Republic of China, seeks
review of an October 28, 2016, decision of the Board of Immigration Appeals (“BIA”) affirming
the December 14, 2015, decision of Immigration Judge (“IJ”) Jesse B. Christensen denying his
application for asylum, withholding of removal, and relief under the Convention Against Torture
(“CAT”). In re: Longhui Huang, No. A206 074 192 (BIA Oct. 28, 2016). We assume the parties’
familiarity with the underlying facts, procedural history, and specification of issues for review.

        Huang seeks asylum, withholding of removal, and protection under the CAT because he
fears he will be persecuted for his Christian faith if he is removed to his native China. The IJ
found Huang was not credible and concluded that Huang did not have an objectively reasonable
fear of persecution. The BIA affirmed.

        Under the circumstances of Huang’s case, we have reviewed both the BIA’s opinion and
the IJ’s opinion as modified by the BIA. Xue Hong Yang v. U.S. Dep’t of Justice, 426 F.3d 520,
522 (2d Cir. 2005). The applicable standards of review are well established. See 8 U.S.C.
§ 1252(b)(4)(B); see also Xiu Xia Lin v. Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008). Huang’s
case is governed by the REAL ID Act, under which “an IJ may rely on any inconsistency or
omission in making an adverse credibility determination as long as the ‘totality of the
circumstances’ establishes that an asylum applicant is not credible.” Xiu Xia Lin, 534 F.3d at
167. We review the IJ’s conclusion under the substantial evidence standard, and the IJ’s findings
of fact are “conclusive unless any reasonable adjudicator would be compelled to conclude to the
contrary.” Lin, 534 F.3d at 165-66. Because we conclude that the IJ’s determination that Huang
failed to establish an objectively reasonable fear of future persecution is supported by substantial
evidence, we deny the petition for review.

        To demonstrate a well-founded fear of persecution, an applicant must present evidence
tending to show either that he would be singled out for persecution if removed to his native
country or that there is a pattern or practice of persecution of similarly situated individuals in his
homeland. Hongsheng Leng v. Mukasey, 528 F.3d 135, 142 (2d Cir. 2008). The IJ concluded that
Huang had not presented evidence that similarly situated individuals were persecuted because the
reports Huang provided in support of his claim did not show that Christians were persecuted in
Huang’s native Fujian province and did not show that non-clergy members were persecuted in
China.

        Where a policy of persecution is not enforced consistently throughout a country, we
require petitioners to present evidence that a policy of persecution is enforced in the regions to
which they would be removed. See Jian Hui Shao v. Bd. of Immigration Appeals, 465 F.3d 497,
502 (2d Cir. 2006) (deferring to BIA to determine whether China’s one-family policy was



                                                  2
applied differently in different regions and thus whether applicants from different regions
“should accordingly receive different treatment in asylum proceedings”). China’s policy of
persecuting Christians is not uniformly followed throughout the country, and Huang has not
shown that Christians are persecuted in his native Fujian province. The IJ’s determination that
the evidence Huang provided did not demonstrate persecution of Christians in the Fujian
province was therefore supported by substantial evidence.

        We also require petitioners who belong to persecuted groups but are not leaders in those
groups to show that group members are also persecuted. Y.C. v. Holder, 741 F.3d 324, 334-35
(2d Cir. 2013) (requiring evidence of persecution of pro-democracy members and not just leaders
and thus denying asylum). The IJ reasonably concluded that Huang did not present evidence that
China persecutes non-clergy Christians. By failing to show that non-clergy members have been
persecuted in the Fujian province, Huang has not demonstrated that Christians who are “similarly
situated” to him are persecuted. Hongsheng Leng, 528 F.3d at 142. Thus, the IJ’s conclusion that
Huang has not established an objectively reasonable fear of future persecution is supported by
substantial evidence.

        We have considered the remainder of Huang’s arguments and find them to be without
merit. Accordingly, the petition for review is DENIED.


                                                    FOR THE COURT:
                                                    Catherine O’Hagan Wolfe, Clerk




                                                3